Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 14, 2018

                                       No. 04-18-00534-CR

                                      Steven Ryan NEVILS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 548755
                      Honorable Jason Roland Garrahan, Judge Presiding


                                          ORDER
       The reporter’s record originally was due on November 12, 2018. On November 9, 2018,
two court reporters filed notifications of late record stating appellant has failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and that appellant was not entitled
to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.
___________________________________
Keith E. Hottle
Clerk of Court